     8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 1 of 12 - Page ID # 2312



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JAMES LANGRELL,

                      Plaintiff,                                 8:18CV57

         vs.
                                                      MEMORANDUM AND ORDER
UNION PACIFIC RAILROAD COMPANY,

                      Defendant.


         This matter is before the Court on the defendant’s motion for summary judgment,

Filing No. 33. This is an action under the Federal Employers' Liability Act (“FELA”), 45

U.S.C. § 51 et seq. The plaintiff worked as a brakeman/conductor at defendant Inion

Pacific Railroad Company (“U.P.” or “the Railroad”) for over 20 years. He alleges that

while employed at U.P., he was negligently exposed to various toxic substances and

carcinogens that caused or contributed to his development of squamous cell tonsil

cancer.

         In its motion for summary judgment, U.P. contends the plaintiff’s action is barred

by a release executed in 1999.

I.       FACTS

         The plaintiff does not dispute the defendant’s statement of facts. See Filing No.

34, Defendants’ Brief at 2-4; Filing No. 51, Plaintiff’s Brief at 2. Accordingly, the parties

agree to the following: plaintiff James Langrell was born on June 28, 1947. Langrell

was hired by the St. Louis Southwestern Railroad, which was nicknamed the Cotton

Belt Railroad, in 1970. He left the Cotton Belt in 1988 when he took a buyout. He later

returned to railroading and worked with the Southern Pacific Railroad, which later



                                             1
 8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 2 of 12 - Page ID # 2313



became Union Pacific Railroad. Throughout his Union Pacific career, Langrell worked

in the transportation craft.   Over the course of his career, Langrell rode on trains as

either a brakeman or a conductor.

       In 1997, Langrell suffered a career-ending injury.       Langrell settled with the

railroad after filing a lawsuit. Langrell signed a release of claims. As consideration for

the release and settlement, Union Pacific paid Langrell $425,000.00.         The release

Langrell signed contained the following language:

       I further acknowledge that I have entered into this compromise settlement
       and give this release with full knowledge and understanding of the nature
       and legal effect explained to me by my attorney, and that I know,
       understand and intend that in and by so doing I am completely and forever
       barring myself from asserting, prosecuting or recovering upon any claim or
       demand whatsoever against Union Pacific Railroad Company, its agents,
       servants and employees, and all other persons, firms and corporations
       liable or claimed to be liable on account of said accident, and any past,
       present and/or possible future consequences or results of said accident
       and also any and all other personal injury claims or grievances of any
       nature whatsoever, including, but not limited to, labor disputes, hearing
       loss, repetitive trauma, chemical exposure, and exposure to diesel fumes
       growing out of my employment.

Filing No. 35-3, Ex. 3, General Release at 2; see also Filing No. 43-13, Ex. 13, General

Release at 3.

       Langrell had the opportunity to negotiate, read, and analyze the release. He was

represented by an attorney when he signed the release. Langrell stated in the release

language that his attorney explained the legal effect of the release to him. Langrell had

the opportunity to review the release with his attorney and ask questions about the

meaning of the language.

       Almost twenty years after he left the railroad, Langrell learned that he had

squamous cell carcinoma in his left tonsil in October 2014. Langrell filed suit against



                                            2
 8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 3 of 12 - Page ID # 2314



Union Pacific, claiming that while working at Union Pacific he was exposed to chemicals

and diesel fumes that caused or contributed to his cancer.

      The record shows that in the opening paragraph of the General Release, Langrell

agreed to release U.P. from:

      all suits, actions, causes of action, claims and demands of every character
      whatever that I now have , or may hereafter have, . . . under any federal,
      state or local laws, ordinances or regulations, or personal injury claims or
      grievances of any nature whatever arising from my employment by Union
      Pacific Railroad Company as of the date of this agreement and arising out
      of, or to arise, or grow out of, any and all injuries to person and damages
      to property in consequence of, or in any way connected with, an accident
      which occurred on or about the 18th day of February, 1997, at or near
      McNeil, Arkansas resulting in personal injuries which, I claim, have totally
      and permanently disabled me from ever performing the duties of my
      employment.

Filing No. 43-13, Ex. 1, General Release at 1 (emphasis added). The release further

provides:


      That in determining said consideration there has been taken into
      consideration not only the ascertained injuries, disabilities and damages
      but also the possibility that the injuries sustained may be permanent and
      progressive and recovery therefrom uncertain and indefinite, so that
      consequences not now anticipated may result from the said accident, and
      for the consideration of the amount aforementioned, it is the express
      intention and desire of the undersigned to release, discharge and acquit
      Union Pacific Railroad Company, their agents, servants and employees,
      and all other persons, firms and corporations liable, or who might be
      claimed liable, from any and all claims, demands and choses in action
      arising from the injuries, disabilities and damages sustained in the said
      accident which are uncertain, indefinite and the consequences of which
      are not now anticipated.

Id. (emphasis added). At his deposition, the plaintiff testified the accident involved his

jumping off a train that was going thirty miles an hour. Filing No. 35-2, Deposition of

James Langrell (“Langrell Dep.”) at 123-24. He injured his knees, elbow, and neck. Id.

at 123.     The release at issue was a settlement of a lawsuit in connection with that


                                            3
  8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 4 of 12 - Page ID # 2315



incident. Id. at 127-28. The release also states that Langrell claimed to be totally and

permanently disabled from ever performing the duties of his employment and he waived

all rights to return to active service.   Filing No. 43-13, Ex. 3, General Release at 1.

Langrell testified he was generally aware of exhaust fumes, asbestos-insulated pipes,

diesel spills, and blowing silica or sand, and at various times he smelled diesel fuel,

creosote and diesel exhaust. Filing No. 35-2, Langrell Dep. at 69-74, 77-79, 83-85, 98-

100, 126, 164, 166, 169.

II.    LAW

       Summary judgment is appropriate when, viewing the facts and inferences in the

light most favorable to the nonmoving party, “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to

any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(c). The plain language of Rule 56(c) mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who fails

to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).       “The movant ‘bears the initial responsibility of

informing the district court of the basis for its motion and must identify ‘those portions of

[the record] . . . which it believes demonstrate the absence of a genuine issue of

material fact.’” Torgerson v. City of Rochester, 643 F.3d 1031, 1042, (8th Cir. 2011) (en

banc) (quoting Celotex, 477 U.S. at 323). If the movant does so, “the nonmovant must

respond by submitting evidentiary materials that set out ‘specific facts showing that

there is a genuine issue for trial.’” Id. (quoting Celotex, 477 U.S. at 324).



                                              4
 8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 5 of 12 - Page ID # 2316



       The evidence must be viewed in the light most favorable to the nonmoving party,

giving the nonmoving party the benefit of all reasonable inferences. Kenney v. Swift

Transp., Inc., 347 F.3d 1041, 1044 (8th Cir. 2003). If “reasonable minds could differ as

to the import of the evidence,” summary judgment should not be granted. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251 (1986).       “In ruling on a motion for summary

judgment, a court must not weigh evidence or make credibility determinations.”           Id.

“Where the unresolved issues are primarily legal rather than factual, summary judgment

is particularly appropriate.” Koehn v. Indian Hills Cmty. Coll., 371 F.3d 394, 396 (8th

Cir. 2004).

       The validity of a release under the FELA is determined in accordance with

federal law. Dice v. Akron, Canton & Youngstown Ry. Co., 342 U.S. 359, 361 (1952);

see also Maynard v. Durham & S. Ry. Co., 365 U.S. 160, 161 (1961). Under § 5 of the

FELA, any contract where the purpose is to “exempt” an employer from “any liability ”

under FELA is void. 45 U.S.C. § 55; see CSX Transp., Inc. v. McBride, 564 U.S. 685,

708 (Roberts, J., dissenting) (“FELA expressly abrogated common law tort principles in

four specific ways . . . [FELA] barred employees from contractually releasing their

employers from liability.”).

       However, “[w]here controversies exist as to whether there is liability, and if so for

how much,” a release is not a device to exempt from liability but is a means of

compromising a claimed liability, and is not precluded by § 5 of the FELA, 45 U.S.C. §

55. Callen v. Penn. Ry. Co., 332 U.S. 625, 630, (1948); see also Sea-Land Serv., Inc.

v. Sellan, 231 F.3d 848, 851 (11th Cir. 2000) (explaining that 45 U.S.C. § 55 prevents

employers from restricting FELA rights as a condition of employment). Thus, “a release



                                             5
 8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 6 of 12 - Page ID # 2317



of FELA claims can have the same effect as any other release, in that it may constitute

a settlement or compromise, rather than an attempt to escape liability.”           Babbitt v.

Norfolk & W. Ry. Co., 104 F.3d 89, 92 (6th Cir.1997). The plaintiff bears the burden of

establishing that a release is void under § 5 of the FELA. Callen, 332 U.S. 630.

        There is a split in authority as to the validity of a release of future claims under

the FELA.     Compare Babbitt, 104 F.3d at 93 (holding that a release is not valid if it

exempts the railroad from liability for future, undiagnosed injuries) with Wicker v.

Consol. Rail Corp., 142 F.3d 690, 701 (3rd Cir. 1998) (holding that a release may be

valid if it exempts the railroad from liability for future, undiagnosed injuries as long it is

executed for valid consideration as part of a settlement and the scope of the release is

limited to those risks that are known to the parties at the time the release is signed).

       In the Sixth Circuit, under the bright-line Babbitt standard, in order to be valid, “a

release must reflect a bargained-for settlement of a known claim for a specific injury, as

contrasted with an attempt to extinguish potential future claims the employee might

have arising from injuries known or unknown by him.”           Babbitt, 104 F.3d at 93. In

contrast, the Third Circuit applies a fact-intensive approach and holds that the release is

limited to those risks that are known to the parties at the time of the release and are

risks the employee intends to release.          Wicker, 142 F.3d at 701.      Under Wicker,

“[c]laims relating to unknown risks do not constitute ‘controversies,’ and may not be

waived under [§ 55] of FELA.” Id. A sufficient release “spells out the quantity, location

and duration of potential risks to which the employee has been exposed—for example

toxic exposure—allowing the employee to make a reasoned decision whether to release

the employer from liability for future injuries[.]” Id.



                                                6
 8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 7 of 12 - Page ID # 2318



         Even under the Wicker approach, releases that mechanically detail a laundry list

of diseases or hazards that could conceivably be encountered by a railroad worker are

viewed skeptically and are not conclusive of the parties’ intent.         Id. (finding that a

release that “merely recite a series of generic hazards to which [the plaintiffs] might

have been exposed, rather than specific risks the employees faced during the course of

their employment” does “not demonstrate the employees knew of the actual risks to

which they were exposed and from which the employer was being released.”). Where a

specific known risk or malady is not mentioned in the release, it is difficult for the

employer to show it was known to the employee and that he or she intended to release

liability for it. Id. “[W]here a release merely details a laundry list of diseases or hazards,

the employee may attack that release as boilerplate, not reflecting his or her intent.” Id.

         Also, some courts find there is no need to select between the two tests to

evaluate the validity of a release under § 5 of the FELA because “the Babbitt and

Wicker     cases actually set out different standards to be applied in different

circumstances.”     See, e.g., Ratliff v. Norfolk S. Ry. Co., 680 S.E.2d 28, 38 (W. Va.

2009).    The “distinction lies with the posture of the employee in executing a release,”

with Wicker applying to cases where an employee executes a release in connection

with the negotiation of a FELA claim, and Babbitt applying when the employee was not

negotiating the settlement of a claim but executed a general release in the context of

participating in a voluntary separation program. Id.; see also Wicker, 142 F.3d at 700

(noting that the Babbitt holding “was based in part on the fact that the releases formed

part of a voluntary separation program, and were not the product of negotiations settling

a claim.”); Wells v. Union Pac. R.R. Co., No. 9:07cv27, 2008 WL 4500735, at *4 (E.D.



                                              7
  8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 8 of 12 - Page ID # 2319



Tex. 2008) (distinguishing the release at issue—executed in connection with a prior

claim of injury—with that at issue in Babbitt which it involved a release that was

executed as part of an early retirement program).

       Further, it is not a violation of the FELA to for an employer, as part of a

bargained-for settlement of a claim for a specific injury, to enter into an agreement

“designed to make sure that a totally disabled” employee would not work for the

employer in the future. Sea-Land Serv., Inc., 231 F.3d at 851 (involving Jones Act and

holding the common carrier employer could bargain for an agreement settling a claim of

total and permanent disability that barred the employee from future employment on its

vessels). Such an agreement is intended both to prevent the plaintiff from suffering re-

injury and for the employer to avoid paying again what had already been paid. Id. at

852 (noting that under the agreement, the plaintiff was paid both for his current

expenses and for his entire work-life expectancy). The risk contemplated by the parties

in settling a claim for damages sustained for specific injuries under those circumstances

is the risk of re-injury. Id. at 852-53 (also noting that the settlement agreement included

provisions forbidding future employment by a totally disabled seaman that would expose

him to known and unacceptable risks).

III.   DISCUSSION

       The Court finds the release at issue does not preclude the plaintiff’s toxic-

exposure claim.     Under the rationale expressed in Callen, Babbitt, and Wicker, a

release must about a “controversy” on the railroad’s liability, and/or the extent of that

liability, for a particular accident or exposure. This means that a valid release under

FELA must relate to a specific claim.       Even under the more expansive holding of



                                            8
 8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 9 of 12 - Page ID # 2320



Wicker, which permits the release of known risks, as opposed to injuries, a valid release

must address a specific instance of disputed liability.      In other words, a release that

evidences an intent to preclude a claim that is unrelated to the one compromised will be

void under 45 U.S.C. § 55 because there is no controversy or dispute about a potential

claim for the parties to settle.

       The only injuries known to Langrell at the time Langrell signed the release were

the injuries to his knees, elbow and neck suffered as a result of jumping from the train.

There is no evidence that the plaintiff was aware at that time of any a toxin-induced

injury or cancer. Clearly, under the Babbitt approach, extending the release to cover

injuries other than those incurred in the accident would be an impermissible “attempt to

extinguish potential future claims.”     Babbitt, 104 F.3d at 93.     The language of the

release clearly reflects that it was a bargained-for settlement flowing out of the plaintiff’s

accident and injuries at or near McNeil, Arkansas. The release Langrell signed in 1999

would not bar him from pursuing a claim for a later-discovered injury that was not

related to the train-jumping accident.

       Further, even under Wicker, the release would not preclude a claim injuries that

result from toxic exposure. The release does not “chronicle[ ] the scope and duration”

of the plaintiff’s toxic exposures so as to show an intent to release U.P. from liability for

future risk of injury from those hazards.         There is no evidence in the record that

indicates the plaintiff made a reasoned decision to release a claim for cancer as the

result of alleged toxic exposures. The only evidence U.P. has submitted on this issue is

the boilerplate language in the release itself, which includes the terms “chemical

exposure” and “exposure to diesel fumes” among a laundry list of other injuries and



                                              9
 8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 10 of 12 - Page ID # 2321



potential disputes. Toxic exposure is listed simply as a generic hazard, and the release

makes no mention of the specific risk the employee faced—developing cancer. Also,

the boilerplate language in the closing paragraph of the release is contrary to several

other statements in the document that specifically limit the coverage of the release to

the present and future injuries, disabilities, consequences, and damages sustained in

the accident near McNeil, Arkansas in 1997.

       The release at issue is similar to one of the releases found void as a matter of

law in Wicker.     Id., 142 F.3d at 701 (finding that detailed, blanket releases that

attempted to cover all potential liabilities, but “merely recited a series of generic hazards

to which [the plaintiffs] might have been exposed, rather than specific risks the

employees faced during the course of their employment” did not “demonstrate the

employees knew of the actual risks to which they were exposed and from which the

employer was being released.”). As noted in Wicker, a release itself can be strong, but

not conclusive, evidence of the parties’ intent.      Id.   Other than a single boilerplate

sentence in the closing paragraph, the release at issue here contains nothing that

indicates the plaintiff intended to release U.P. from liability from anything other than

risks (including risks of uncertain new injuries or exacerbation of injuries) connected to

the accident that occurred in 1997. It is a general release expressly limited to all claims

plaintiff had or could have against the railroad as a result of an incident that occurred in

a particular location on a specified date.     See, e.g., Wells, No. 9:07CV27, 2008 WL

4500735, at *4 (E.D. Tex. Oct. 3, 2008) (finding that by its express terms, the release

would only be applicable to the plaintiff’s current FELA claim if he sought relief for an

injury that arose out of the accident that was the subject of the compromise and



                                             10
    8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 11 of 12 - Page ID # 2322



settlement). There is no dispute that the accident is not connected in any way to the

alleged exposures to carcinogens.

         U.P. argues that 45 U.S.C. § 55 “should have no application when a railroader

agrees not to return to the railroad for work.” Filing No. 34, Defendant’s Brief at 8. It

argues “[t]he release does not absolve the railroad from future injuries suffered by

Langrell.    Rather, it acknowledges that Langrell will no longer be employed at the

railroad and as a result he was settling all claims at that time for negligent acts that

occurred during his past employment.” Id. at 9. The Court finds U.P.’s argument is

misplaced. Although the plaintiff also waives any rights to return to active service with

the railroad in the release, he does so in the context of being permanently disabled, not

as part of a voluntary separation, buyout, or reduction in force. Langrell’s agreement

not to return to work is an implicit acknowledgement that the known risk he released

under the agreement was re-injury or exacerbation of the permanently disabling injuries

he suffered in the 1997 accident. See, e.g., Sea-Land, 231 F.3d at 852.1 The relatively

large amount of the settlement indicates that Langrell was compensated both for his

current expenses and for his entire work-life expectancy. See id. Like the release at

issue in Sea-land, the release at issue here “compromised a claim of permanent total

disability and attempted to prevent a re-injury to [the plaintiff], which would result in

detriment to him and to [the employer].”              Id. at 851. The release may be valid and

enforceable to the extent that it prevents Langrell’s return to work at U.P. or precludes

recovery for new injuries or aggravated injuries connected to the 1997 accident. That

1
 That case involved a seaman who breached an agreement similar to that at issue herein by returning t o
work on a vessel and attempting to recover for re-injury of the back injury t hat was t he s ubject of t he
agreement. Sea-Land, 231 F.3d at 851-52. The court found the agreement was enf orceable , did no t
violate the FELA and precluded the plaintiff’s action. Id. at 853.


                                                   11
 8:18-cv-00057-JFB-CRZ Doc # 59 Filed: 06/05/20 Page 12 of 12 - Page ID # 2323



does not mean that the release operates to preclude an action based on a risk of

developing cancer that was unknown to Langrell at the time he signed the release.

There is no evidence that Langrell knew of or intended to release U.P. from liability for

harm from toxic exposures. Although the plaintiff testified that he was generally aware

of some exposures to chemicals over the course of his employment, U.P. did not

present evidence that Langrell knew of the risk of harm, specifically cancer, from such

exposures.

       Even though there is no factual dispute that the agreement was reached during

settlement negotiations, and the plaintiff was represented by counsel, the release does

not demonstrate the parties understood—let alone addressed or discussed—that

Langrell was releasing any claims other than those related to the accident. The release

at issue is therefore void under either Babbit or Wicker. In fact, the release at issue is a

dreaded “laundry list” general release that is disfavored under both approaches.

       The Court finds the release does not pass muster under 45 U.S.C. § 55, and is

therefore ineffective under the FELA to preclude the plaintiff’s claim against U.P. for an

injury in the nature of cancer. In summary, Union Pacific is not entitled to judgment in

its favor as a matter of law. Accordingly,

       IT IS ORDERED that the Defendant’s motion for summary judgment (Filing No.

33) is denied.

       Dated this 5th day of June, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                             12
